NELSON, Circuit Justice.
The objection taken to this additional duty is, that the linseed of Calcutta, which is a part of the British East Indies, is not the product or growth of a country beyond the Cape of Good Hope, within the meaning of the revenue laws.
The supreme court have held (Stairs v. Peaslee, 18 How. [59 U. S.] 521), under the clause in the tariff act prescribing that the^ appraisement of the value of goods imported shall be according to their market value in the principal markets of the country from which they are exported, that the word “country” embraces all the possessions, however widely separated, that are under the control of the same sovereign or government; and it is insisted that, upon this principle, Calcutta or the Bast Indies are, in this case, to be taken and regarded as a part of Great Britain, and not as a country beyond the Cape of Good Hope, and, hence, that the article in question is not the growth or product of a country beyond the cape.
The answer to this argument is, I think, clear and explicit, upon the words of the 14th section itself. That declares, that goods, the growth or product of countries beyond the Cape of Good Hope, shall, when imported from places this side of it, pay a duty of 10 per cent., in addition to the duties imposed on such articles when imported directly from the place or places of their growth or production. The word “countries,” in this section, is obviously used in a local and geographical sense, without regard to the subdivision of the territory under different sovereigns or governments.
Judgment for defendant